DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Damghanian (US 2022/0053187 A1).
Regarding Claims 5, 12, Damghanian discloses a method/ decoder(e.g. abstract) comprising: receiving, by a receiver of the decoder (e.g. Paragraph [0158]), a bitstream comprising a picture partitioned into sub-pictures (e.g. abstract, Paragraph [0096]), wherein at least one sub-picture includes more than one slice (e.g. Paragraph [0006, 0045]) and includes a sub-picture width including an incomplete coding tree unit (CTU) when the at least one sub-picture includes a right boundary that coincides with the right boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 2/3/4/7/8/9 or the sub-picture with tile 12/13/14/17/18/19); determining, by a processor of the decoder, a partitioning of the picture into the sub- pictures (e.g. Paragraph [0096]); and decoding, by the processor, the picture based on the partitioning (e.g. Paragraph [0096]).
Regarding Claims 6, 13, Damghanian discloses each sub-picture includes a sub-picture height that is an integer multiple of the CTU size when each sub-picture includes a bottom boundary that does not coincide with a bottom boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 0/1/5/6 and the sub-picture with tile 2/3/4/7/8/9).
Regarding Claims 7, 14, Damghanian discloses each sub-picture includes a sub-picture width that is an integer multiple of the CTU size when each sub-picture includes a right boundary that does not coincide with a right boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 0/1/5/6 and the sub-picture with tile 10/11/15/16).
Regarding Claims 8, 15, Damghanian discloses at least one of the sub-pictures includes a sub-picture height that is not an integer multiple of the CTU size when each sub-picture includes a bottom boundary that coincides with the bottom boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 10/11/15/16 and sub-picture with tile 12/13/14/17/18/19).
Regarding Claims 9, 16, Damghanian discloses the picture includes a picture width that is not an integer multiple of the CTU size (e.g. Fig. 2A and Paragraph [0027]).
Regarding Claims 10, 17, Damghanian discloses the picture includes a picture height that is not an integer multiple of the CTU size (e.g. Fig. 2A and Paragraph [0027]).
Regarding Claims 11, 18, Damghanian discloses the CTU size is measured in units of luma samples (e.g. Paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Damghanian (US 2022/0053187 A1) in view of Ouedraogo (US 2018/0270287 A1).
Regarding Claim 1, Damghanian discloses a method implemented in a decoder (e.g. abstract), the method comprising: receiving, by a receiver of the decoder (e.g. Paragraph [0158]), a bitstream (e.g. abstract, Paragraph [0096]) comprising one or more sub-pictures partitioned from a picture (e.g. Paragraph [0096]) such that a first sub-picture includes more than one slice (e.g. Paragraph [0006, 0045]) and comprises a sub-picture width that includes an incomplete coding tree unit (CTU) when the first sub-picture includes a right boundary that coincides with the right boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 2/3/4/7/8/9 or the sub-picture with tile 12/13/14/17/18/19); parsing, by a processor of the decoder, the bitstream to obtain the one or more sub- pictures (e.g. Paragraph [0096]) ; decoding, by the processor, the one or more sub-pictures to create a video sequence (e.g. Paragraph [0096]).
Damghanian implicitly discloses forwarding, by the processor, the video sequence for display.
However, Ouedraogo further teaches forwarding, by the processor, the video sequence for display (e.g. Paragraph [0085, 0294]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the display as taught as Ouedraogo into the method of Damghanian in order to display video sequences for users’ preference.
Regarding Claim 2, Damghanian discloses a second sub-picture comprises a sub-picture height that includes an integer number of complete CTUs when the second sub-picture includes a bottom boundary that does not coincide with a bottom boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 0/1/5/6 or the sub-picture with tile 2/3/4/7/8/9).
Regarding Claim 3, Damghanian discloses a third sub-picture comprises a sub-picture width that includes an integer number of complete CTUs when the third sub-picture includes a right boundary that does not coincide with a right boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 0/1/5/6 or the sub-picture with tile 10/11/15/16).
Regarding Claim 4, Damghanian discloses a fourth sub-picture comprises a sub-picture height that includes an incomplete CTU when the fourth sub-picture includes a bottom boundary that coincides with the bottom boundary of the picture (e.g. Fig. 2A and Paragraph [0027], the sub-picture with tile 10/11/15/16 or sub-picture with tile 12/13/14/17/18/19).
Regarding Claim 19, Ouedraogo further teaches the bitstream further comprises a sequence parameter set (SPS) containing a sub-picture identifier (IDs) for a sub-picture (e.g. Paragraph [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the SPS as taught as Ouedraogo into the decoder of Damghanian in order to comply with HEVC standard for HEVC tiles in the ISO Base Media File Format.
Regarding Claim 20, Ouedraogo further teaches the bitstream further comprises a slice header containing a sub-picture identifier (IDs) for a sub-picture (e.g. Paragraph [0228]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the slice header/tile IDs as taught as Ouedraogo into the decoder of Damghanian in order to comply with HEVC standard for HEVC tiles in the ISO Base Media File Format.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. Applicant amended the independent claims 1, 5, 12 to include feature “a sub-picture includes more than one slice” and argues that Damghanian fails to describe such feature. However, Damghanian specifies in Paragraph [0045] that “in the context of the current disclosure, a segment may be a tile or a slice and a segment group may be a tile group.” Which means a picture segmentation/sub-picture are partitioned into tiles or slices. More specifically, a tile is an even smaller coding unit (e.g. 2x2) than a slice, the definition of a slice is a tile group (see the instant applicant’s own specification Paragraph[ 0053] “A tile group, also known as a slice, is a sequence of related tiles in a picture or a sub-picture.”) Applicant asserts that Damghanian avoids to use slices purely based on one sentence “VVC is expected not to use traditional slices as in HEVC” in Paragraph [21], which is not persuasive at all; which Damghanian specifies a sub-picture that includes more than one slice (e.g. Paragraph [0006, 0045]); and although Damhanian uses smaller coding unit/tiles to provide more flexible solution for coding picture edges and which have more advantage than slices; it doesn’t avoid Damhanian to split a sub-picture into slices, because a slice is a tile group.  Therefore, the remarks/arguments are considered but not persuasive, all rejections remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (US 2021/0084299 A1), discloses multi-type tree depth extension;
He (US 2022/0038737 A1), discloses flexible grid regions;
Lee (US 2020/0336762 A1), discloses method for bit streaming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485